Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement, (this “Agreement”), made this the 31st day of
December, 2008, and effective as of the Commencement Date (as defined below) by
and between Hampton Roads Bankshares, Inc., a Virginia corporation (“Employer”),
with a principal address of 999 Waterside Drive, Suite 200, Norfolk, Virginia
(23510) and Daniel B. Berry (“Officer”), with an address of 1116 Rose Lane,
Virginia Beach, Virginia (23451).

 

WITNESSETH:

 

WHEREAS, this Agreement is entered into by Employer as a condition of the
closing of a merger pursuant to that certain Agreement and Plan of Merger (the
“Merger Agreement”) dated September 23, 2008, by and between Employer and
Gateway Financial Holdings, Inc., a North Carolina corporation (“GFH”), whereby
GFH will be merged into Employer and GFH’s wholly owned subsidiary, Gateway Bank
& Trust Co., a North Carolina chartered commercial bank (“Gateway”), will become
a wholly owned subsidiary of Employer (the “Merger”);

 

WHEREAS, Officer is being directly and materially benefited as an equity holder
in and executive of GFH as a result of the Merger and through this Agreement
with Employer;

 

WHEREAS, Officer desires to render valuable services to Employer and it is the
desire of Employer to have the benefit of Officer’s continued and future
loyalty, service and counsel;

 

WHEREAS, Employer is a Virginia bank holding company which currently has two (2)
wholly owned bank subsidiaries and as a consequence of the Merger, will become
the parent company of Gateway;

 

WHEREAS, Officer has particular and peculiar knowledge and background in the
operation of a business of the nature of Employer’s business, specifically
Gateway’s operations; and

 

WHEREAS, Officer wishes to be employed by Employer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties covenant and agree as follows:

 

1.                      Employment.   As of the Commencement Date (as defined
below) Employer agrees to employ Officer, and Officer agrees to serve Employer,
as Employer’s President, upon the terms and conditions herein provided. Officer
agrees to perform such managerial duties and responsibilities as shall be
assigned to him by Employer’s Board of Directors (the “Board”) and/or the Chief
Executive Officer of Employer. Officer shall devote his time and attention on a
full-time basis to the discharge of the duties undertaken by him hereunder;
provided, however, that Officer may serve on the boards of directors of other
companies with the prior consent of the Board.

 

--------------------------------------------------------------------------------



 

2.

Terms and Compensation.

 

(a)           Term of Agreement. The term (the “Term”) of this Agreement shall
commence on the date (the “Commencement Date”) of the closing of the Merger
Agreement; provided, however, that this Agreement shall be null and void ab
initio if Officer is not serving as the Chief Executive Officer of GFH on the
Commencement Date. On the Commencement Date, Officer’s certain Employment
Agreement dated October 1, 2007, with Gateway and certain Salary Continuation
Agreement dated October 1, 2006, with Gateway, together with any employment
related agreement with either Gateway or GFH, including, but not limited to, any
long term incentive plans, severance agreements, change-in-control agreements,
cash incentive plans, or split-dollar agreements, shall terminate and be
superseded and replaced in their entirety with this Agreement. Officer waives
any rights under such agreements and plans arising on account of the
transactions contemplated by the Merger Agreement; provided, however, that the
foregoing waiver shall specifically exclude the certain Split Dollar Insurance
Agreement dated as of March 14, 2008, by and between Gateway and Officer, which
shall continue in force. Options granted pursuant to Gateway or GFH equity
incentive or stock option plans shall be governed by the Merger Agreement. There
shall be no acceleration of vesting of any of Officer’s options, compensation or
benefits on account of the Merger, other than his restricted stock, which shall
vest. Thereafter, this Agreement shall continue until the first to occur of (i)
except as otherwise provided in Section 3 hereof, the end of the thirty-sixth
(36th) consecutive full month following the Commencement Date, (ii) Officer’s
death, or (iii) except as provided in Paragraph (e) of this Section 2, Officer's
disability. Notwithstanding the foregoing, however, in the event Officer is not
informed by Employer, in writing, prior to the last day of the thirtieth (30th)
consecutive full month following the Commencement Date, or any subsequent
renewal term, that this Agreement will not be renewed, this Agreement will
automatically renew itself for additional periods of twelve (12) months (each a
“Renewal Term”) from the original anniversary date or, as the case may be, any
Renewal Term, each of which Renewal Term shall also automatically renew itself
in the event that Officer is not informed by Employer, in writing, that this
Agreement will not be renewed. For purposes of this Agreement, the “Term” shall
include and refer to, as appropriate by the context, any Renewal Term.

 

(b)            Compensation.   Beginning as of the Commencement Date, Officer
shall be paid an annual base salary of $500,000 (“Base Salary”), payable in
accordance with Employer’s normal payroll practices. Subsequent to the initial
twenty-four (24) months from the Commencement Date, any increases or decreases
in Officer’s annual Base Salary shall be at the discretion of the Board based
upon the financial performance of Employer.

 

(c)            Benefits. Officer shall be eligible for participation in any
additional plans, programs or forms of compensation or benefits that Employer
might provide from time to time, either directly or through a subsidiary, to the
class of employees that includes Officer, or, as allowed, for Officer solely,
which benefit plans currently or may include: (i) a 401(k) Retirement Program
subject to normal Internal Revenue Service guidelines with respect to the
maximum amount of participation; (ii) a non-contributory profit sharing plan
where a discretionary contribution made by Employer on behalf of its personnel
is allocated based upon Internal Revenue Service allocations for profit sharing
plans necessary to insure that it remains a qualified retirement account in
accordance with ERISA guidelines; and (iii) a deferred compensation or
supplemental retirement arrangement described in Paragraph 2(k) below. The
benefits, rights and obligations of Officer under the various plans or
arrangements set forth above or in this Agreement shall be exclusively governed
by the respective plans or governing

 

2

 

--------------------------------------------------------------------------------



documents as they may be amended or established from time to time in the event
of any conflict with this Agreement.

 

 

(d)

Not Used.

 

(e)            Disability.   In the event of the physical or mental disability
of Officer by reason of which Officer is unable to perform the duties of his
employment hereunder, Employer shall continue to pay or provide to Officer the
compensation and benefits provided under Paragraphs (b) and (c) of this Section
2 for the first six (6) months of such disability. If, however, the disability
continues beyond such six (6) month period, Employer may, at its election,
terminate Officer's employment under this Agreement, in which case Officer may
be entitled to receive disability benefits, if any, available to Officer under
Employer’s plans in effect at that time.

 

(f)        Death.   In the event that Officer’s death should occur during the
Term of this Agreement, this Agreement shall terminate and Officer or his estate
or beneficiaries, as the case may be, shall be entitled only to income earned
but not yet paid as of the date of death and any and all retirement or death
benefits payable under Employer’s plans in effect at that time and no further
compensation will be paid under this Agreement.

 

(g)        Automobile.    During the Term, Employer will provide Officer with
the use of a vehicle which Officer may choose and select within a reasonable
budget established by the Board or Employer’s Chief Executive Officer. All fuel,
insurance and maintenance shall be paid for by Employer pursuant to Employer’s
Automobile Policy as adopted by the Board.

 

(h)        Vacation.    Officer will be entitled to paid vacation days in
accordance with Employer’s vacation policy for senior executive officers as
adopted by the Board but in no event less than 20 (twenty) days per year.

 

(i)        Insurance and other Expenses.    Employer will provide Officer with
health insurance, dental insurance and life insurance coverage as are provided
to the class of employees that includes Officer, as well as the necessary tools
to perform Officer’s duties as an executive officer of Employer, including, but
not limited to, reimbursement (aa) for Officer’s current cellular phone plan or
participation in Employer’s cell phone plan, (bb) current dues and related
expenses for one country club membership, excluding initiation fees and capital
calls, and (cc) dues for necessary civic organizations which Officer may join
and are used or designed to further enhance Officer’s opportunity to conduct the
business of Employer, subject to approval by the Board or Employer’s Chief
Executive Officer.

 

(j)        Perpetual Family Medical Insurance. (i)  After Officer’s employment
with Employer is terminated for any reason other than termination by Employer
for “good cause,” Employer shall continue to provide medical insurance coverage
to Officer and Officer’s spouse for the lifetime of each until Officer becomes
eligible to participate in a plan, program, or arrangement provided by a
subsequent employer which provides medical insurance benefits to Officer or
Officer’s spouse whereupon all of Employer’s obligations under this Paragraph
cease. Employer may provide such medical insurance coverage in Employer’s
discretion, as part of Employer’s group medical insurance plan for active
employees or through individual medical insurance policies. Notwithstanding the
foregoing, as of the first date that (i) Officer is no longer employed by
Employer and (ii) Officer and Officer’s spouse, respectively, have each attained
sixty-five (65) years of age, Employer shall be obligated to only provide such
individual with

 

3

 

--------------------------------------------------------------------------------



supplemental Medicare health insurance in order to meet its obligations under
this Paragraph. Employer shall be responsible for paying directly all of the
premiums required to meet its obligations under this Paragraph.

 

(ii)         Employer’s obligation to provide the medical insurance coverage in
Paragraph 2(j)(i) above is subject to the condition that no financial statement
accrual will be required under GAAP until Officer’s employment is terminated.
Officer agrees that Employer’s obligation under Paragraph 2(j)(i) shall be
modified by Employer as required so that no amounts are required to be accrued
under GAAP until Officer’s employment is terminated.

 

(k)         Deferred Compensation or Supplemental Retirement Plan. As of the
Commencement Date, Employer shall provide to Officer a Deferred Compensation or
Supplemental Retirement Plan (the “SERP”) which shall provide to Officer a
retirement benefit payable annually for fifteen (15) years commencing upon the
first month after Officer attaining age 65. The variable benefit shall be an
amount equal to seventy percent (70%) of Officer’s average annual base salary
for the three (3) years prior to Officer attaining age 65. The benefits shall,
to the extent in compliance with applicable law, vest ratably from the
Commencement Date through Officer attaining age 65. The benefits and rights of
Officer under the SERP shall be exclusively governed by the respective plan
document to the extent that same may conflict with this Agreement. The SERP
shall provide, among other things, that the benefits payable under the SERP
shall become fully vested and be payable upon termination of Officer’s
employment hereunder without “good cause” by Employer. Notwithstanding the
preceding sentence, Employer shall have no obligation to accelerate vesting and
pay any benefit under the SERP upon termination of employment unless GFH and
Gateway have provided the appropriate GAAP accrual for the SERP on their
financial statements before the Commencement Date.

 

(l)        Termination of Compensation and Benefits. The foregoing compensation,
benefits, and other arrangements described in this Section 2 shall cease when
Officer is no longer employed by Employer for any reason or upon termination of
this Agreement.

 

(m)          No Right to Indemnification. Notwithstanding the hiring of Officer
under this Agreement or any policy of Employer or any provision to the contrary
herein, Officer shall not be entitled to any indemnification, contribution or
hold harmless from GFH, Employer or any of their subsidiaries with respect to
matters occurring or arising on or prior to the Commencement Date, whether
asserted or claimed prior to, at or after the Commencement Date. Officer agrees
with Employer that Officer shall not assert any claims to indemnification,
contribution or hold harmless for such matters.

 

 

3.  

Termination of Employment.

 

(a)           Termination by Employer.    Officer’s employment with Employer may
be terminated by Employer in accordance with the following provisions:

 

(i)             Employer may, at any time, terminate Officer’s employment for
“good cause” (as defined below). If such termination is for good cause, then
Officer shall be entitled only to receive his base salary in respect of services
performed through the Date of Termination and the compensation and benefits of
Officer will cease as of the Date of Termination (as defined in Paragraph 3(d)).
For purposes of this Agreement, “good cause” means a dismissal of Officer by
Employer because of (i) the material failure of Officer, for reasons

 

4

 

--------------------------------------------------------------------------------



other than disability, to render services to Employer as provided herein; (ii)
Officer’s gross misconduct or willful neglect of duty, neglect or refusal to
perform all duties assigned to him, in good faith, under this Agreement or by
Employer; (iii) imprudent financial management of Employer by Officer not
otherwise authorized which causes Employer an extraordinary or material loss;
(iv) conviction of or guilty plea to a felony or a crime involving moral
turpitude; (v) illegal use of drugs or alcohol; (vi) the material breach of this
Agreement; (vii) material waste or misuse of assets of Employer; (viii)
embezzlement, dishonesty, fraud or other similar acts reflecting adversely upon
Officer’s honesty and integrity; (ix) illegal or intentional acts by Officer
demonstrating bad faith toward Employer, including, but not limited to, any
conduct by Officer so as to permit, condone or acquiesce in any act or conduct
of other persons, which could cause Employer, its parent or any of its
subsidiaries, to be in material violation of any law, statute or regulation; or
(x) commission by Officer of any other act which causes a material adverse
impact on Employer’s standing in the community or with its customers, staff or
shareholders, including, but not limited to, if Officer is suspended and/or
temporarily prohibited from participating in the conduct of Employer’s business
by any regulatory authority governing Employer’s business.

 

(ii)           Employer may, at any time, terminate Officer’s employment without
“good cause” (as defined above). If such termination is without good cause then
Employer shall pay Officer a termination allowance in not more than twelve (12)
equal monthly payments commencing on the last day of the month in which the date
of actual termination occurs, the total amount of which will equal Officer’s
Base Salary, but not including any bonuses paid to Officer by Employer in the
twelve (12) months preceding the Notice of Termination (as defined in Paragraph
3(c)). Except as provided in this Paragraph, upon the termination herein
described, the compensation and benefits of Officer will cease as of the Date of
Termination.

 

(iii)          If Officer’s employment is terminated by Employer without good
cause and such termination occurs within one (1) year after a “Change in
Control” (as such term is defined below) of Employer then the provisions of
Paragraph 4 shall govern the compensation or benefits owed to Officer upon
Officer’s termination.

 

(b)    Termination by Officer.  Officer’s employment with Employer may be
terminated by Officer in accordance with the following provisions: 

 

(i)            Officer shall be entitled to terminate his employment pursuant to
this Agreement voluntarily at any time, provided, however, that in the event
Officer terminates his employment pursuant to this Agreement without “good
reason” (as defined below) or other than in connection with a “Change in
Control” as described below, then Officer shall be entitled to no termination
allowance and/or no severance allowance and no further compensation or benefits
after the “Date of Termination” (as defined Paragraph 3(d)).

 

(ii)           Officer may terminate his employment for good reason and will be
entitled in such event to the payments and other benefits provided in Paragraph
3(a)(ii) in the event of a termination of Officer’s employment without good
cause. For purposes of this Agreement, “good reason” shall mean: (aa) the
continued assignment to Officer of duties inconsistent with Officer’s position,
duty and responsibilities with Employer as of the Commencement Date to which
Officer objects, in writing, to the Board; (bb) the relocation of Officer to a
primary place of employment which might require Officer to move his residence
which, for this purpose, includes any reassignment to a place or employment
located more than fifty (50) miles from Virginia Beach, Virginia, without
Officer’s express written consent to such

 

5

 

--------------------------------------------------------------------------------



relocation; or (cc) any failure by Employer or any successor entity following a
“Change of Control” (as defined below), to comply with the provisions of Section
2 or other material term of this Agreement. Notwithstanding the foregoing, “good
reason” shall not include any resignation by Officer where good cause exists for
Officer’s termination by Employer or an isolated, insubstantial, immaterial
and/or inadvertent action not taken in bad faith by Employer and which is
remedied within a reasonable time after receipt of written notice thereof given
by Officer to the Board.

 

(iii)       Officer shall be entitled to terminate his employment pursuant to
this Agreement within six (6) months after the occurrence of a “Change in
Control” with respect to Employer, its successors or assigns, in which case
Employer shall be obligated to pay Officer and furnish him the benefits provided
in Section 4 hereof. For purposes of this Agreement, a Change in Control shall
be defined as (a) the date that any one person, or more than one person, acting
as a group, acquires ownership of stock of Employer that, together with stock
held by such person or group, constitutes more than fifty percent 50% of the
total fair market value or total voting power of the stock of Employer, (b) the
date any one person, or more than one person, acting as a group, acquires (or
has acquired ownership during the twelve (12) month period ending on the date of
the most recent acquisition by such person) ownership of stock of Employer
possessing thirty percent 30% or more of the total voting power of the stock, or
(c) the date a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election.

 

(c)  Notice of Termination.    Any termination of Officer's employment by
Employer or by Officer shall be communicated by a written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision(s) in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances providing the basis for
termination.

 

(d)   Date of Termination.    The “Date of Termination” shall mean (i) if this
Agreement is terminated by Officer, the date on which the Notice of Termination
is delivered to Employer, (ii) if this Agreement is terminated by Employer
because of Officer’s disability, thirty (30) days after the Notice of
Termination is given, or (iii) if Officer’s employment is terminated by Employer
for any other reason, the date on which a Notice of Termination is given.

 

4.           Compensation upon Termination for a Change in Control Event.    If
Officer’s employment is terminated by Employer in accordance with Section
3(a)(iii) or Officer terminates his employment pursuant to Section 3(b)(iii)
hereof, then:

 

(a)            Accrued but Unpaid Compensation.     Employer shall pay Officer’s
full base salary through the Date of Termination at the rate then in effect and
the amount, if any, of awards theretofore made which have not yet been paid.

 

(b)            Severance Allowance.     Employer shall pay Officer a severance
allowance in sixty (60) equal monthly payments commencing on the last day of the
month in which the Date of Termination occurs, the total amount of which will
equal 2.99 times (2.99x) the base amount.

 

For purposes of this Paragraph 4(b), the following definitions shall apply:

 

6

 

--------------------------------------------------------------------------------



 

(i)            Base Amount - The term “base amount” means Officer’s average
annualized includible compensation for the base period.

 

(ii)          Annualized Includible Compensation for the Base Period - The term
“annualized includible compensation for the base period” means the average
annual compensation paid by Employer, which was includible in the gross income
of Officer for federal income tax purposes for taxable years in the base period.

 

(iii)         Base Period - The term “base period” means the period consisting
of the most recent three (3) taxable years ending before the date on which the
Change of Control occurs.

 

(iv)          Present Value - Present value shall be determined in accordance
with Section 1274(b)(2) of the Internal Revenue Code of 1986 (as amended, the
“Code”).

 

(c)           Incentive Plans. Employer shall pay such other amounts to which
Officer is entitled according to the terms of the incentive plans, equity plans,
supplemental retirement plans, etc., in which Officer participates.

 

(d)            Employee Benefits.   Except as otherwise provided in this
Agreement, Employer shall maintain in full force and effect, for Officer’s
continued benefit until the earlier of the first (1st) anniversary of the Date
of Termination or the date Officer becomes a participant in similar plans,
programs or arrangements provided by a subsequent employer, all life, accident,
medical and dental insurance benefit plans and programs or arrangements in which
Officer was entitled to participate immediately prior to the Date of
Termination, provided that Officer’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Officer’s participation in any such plan or program is barred, Employer shall
arrange to provide Officer with benefits substantially similar to those which
Officer is entitled to receive under such plans and programs. At the end of the
period of coverage, Officer shall have the option to have assigned to him at no
cost and with no apportionment of prepaid premiums, any assignable insurance
policy owned by Employer and relating specifically to Officer.

 

(f)            No Duty to Mitigate.   Officer shall not be required to mitigate
the amount of any payment provided for in this Section 4 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 4 be reduced by any compensation earned by Officer as the result of
employment by another employer after the Date of Termination, or otherwise.

 

5.              Return of Employer’s Property. When Officer’s employment with
Employer ends, Officer shall immediately deliver to Employer all of its
property, including, but not limited to (i) all documents and copies of such
documents whether in hard copy or electronic format, including, but not limited
to, address and telephone records of customers, listings of customer names
and/or account numbers, and any telephone records of customers, listings of
customer names and/or account numbers, and any other items or records in
Officer’s possession, or subsequently coming into Officer’s possession
pertaining to the business of Employer, including without limitation,
confidential and proprietary information which Officer would not possess but for
his employment relationship with Employer and (ii) any tangible personal
property of Employer or provided by

 

7

 

--------------------------------------------------------------------------------



Employer to Officer, including, but not limited to, computer(s) and related
peripherals, laptops, automobiles, cellular telephones, access cards and credit
cards.

 

 

6.

Prohibition of Certain Activities.

 

(a)             During Officer’s employment with Employer and for a period of
one (1) year following the date Officer’s employment with Employer ends, Officer
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, partner or in any other individual or representative
capacity whatsoever, engage in a position where Officer is engaged in the
process of providing services or products that compete with the services or
products Employer provided at any time during the last twelve (12) months of
Officer’s employment with Employer. This restriction shall only apply within a
one-hundred (100) mile radius of any office or branch operated by Employer or
any of Employer’s subsidiaries on the date Officer’s employment with Employer
ends.

 

(b)              During Officer’s employment with Employer and for a period of
one (1) year following the later of (i) the date Officer’s employment with
Employer ends or (ii) the date Officer ceases to receive any payment from
Employer pursuant to this Agreement (except as provided below), Officer will not
solicit, or assist any person or entity to solicit, any person or entity who,
during the six (6) month period prior to the date Officer’s employment with
Employer ends, paid or engaged Employer or any of its subsidiaries for products
or services, for the purpose of providing services or selling products where
those services or products compete with the services or products offered by
Employer or any of its subsidiaries as of the date Officer’s employment with
Employer ends. If Officer’s employment with Employer is terminated pursuant to
Sections 3(a)(iii) or 3(b)(iii) of this Agreement, the duration of the
restriction set forth in this Section 6(b) shall be one (1) year from the date
Officer’s employment with Employer ends.

 

(c)          During Officer’s employment with Employer and for a period of one
(1) year following the later of (i) the date Officer’s employment with Employer
ends or (ii) the date Officer ceases to receive any payment from Employer
pursuant to this Agreement (except as provided below), Officer agrees that he
will not on his own behalf or on behalf of any person or entity, in any
capacity, solicit, recruit or hire or assist others in soliciting, recruiting or
hiring any person who is currently or was during the preceding twelve (12)
months prior to Officer’s termination of employment with Employer, an employee
or officer with Employer or Employer’s subsidiaries. If Officer’s employment
with Employer is terminated pursuant to Sections 3(a)(iii) or 3(b)(iii) of this
Agreement, the duration of the restriction set forth in this Section 6(c) shall
be one (1) year from the date Officer’s employment with Employer ends.

 

(d)              During Officer’s employment with Employer and at all times
thereafter, Officer agrees not to disclose, communicate or divulge to any third
party, or use, or permit others to use, any confidential information of
Employer. For purposes of this Agreement, “confidential information” shall mean
all information disclosed to Officer, or known to Officer as a consequence of or
through Officer’s employment with Employer, where such information is not
generally known by the public or was regarded or treated as proprietary by
Employer.

 

Paragraphs (a), (b), (c), and (d) of this Section 6 are intended by the parties
hereto as separate and divisible provisions, and if for any reason either one is
held to be invalid or unenforceable, neither the validity nor the enforceability
of the other shall thereby be affected. If

 

8

 

--------------------------------------------------------------------------------



any court holds that the whole or any part of Paragraphs (a), (b), (c), and (d)
is unenforceable by reason of the extent, duration or geographic scope thereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographic scope, or other provisions hereof, and
in its reduced form such Section shall be enforceable in the manner contemplated
hereby.

 

7.            Notice of Subsequent Employment. For a period which is the later
of one (1) year (i) after Officer’s employment with Employer ends or (ii) the
date Officer ceases to receive any payment from Employer pursuant to this
Agreement (except as provided below), Officer agrees to notify Employer of the
name and address of Officer’s employer and Officer hereby authorizes Employer to
contact any such employer during that period for the limited purpose of making
such employer aware of this Agreement and protection against any disclosure of
confidential and proprietary information, or unfair competition. If Officer’s
employment with Employer is terminated pursuant to Sections 3(a)(iii) or
3(b)(iii) of this Agreement, the duration of the restriction set forth in this
Section 7 shall be one (1) year from the date Officer’s employment with Employer
ends.

 

8.            Remedies. Officer acknowledges that if Officer breaches or
threatens to breach this Agreement, in addition to any and all other rights and
remedies it may have, Employer shall be entitled to injunctive relief, both
pendente lite and permanent, against Officer, as Officer recognizes that a
remedy at law would be inadequate and insufficient. Employer shall be entitled
to recover from Officer all costs and expenses, including but not limited to
reasonable attorney’s fees and court costs, incurred by Employer as a result of
or arising out of any breach of threatened breach under or pursuant to this
Agreement in addition to such other rights and remedies as Employer may have
under this Agreement or any other agreement, at law or in equity.

 

9.            Section 4999 Gross-Up Payment. In the event it shall be determined
that any payments and benefits called for under this Agreement and any
amendments thereto, together with any other payments and benefits (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Agreement (a “Payment”) would be subject to the excise tax
imposed under Section 4999 of the Code, or any successor statute, or any
interest or penalties are incurred by Officer with respect to such excise tax
(collectively, the “Excise Tax”), then Officer shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Officer of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Officer retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the payments.

 

(a)          Gross -Up Determination.   Subject to the provision of Paragraph
(b) of this Section 9, all determinations required to be made under this
Agreement, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by Employer’s external accounting firm or
such other independent certified accounting firm (the “Accounting Firm”)
selected by mutual consent of Employer and Officer, which shall provide detailed
supporting calculations both to Employer and Officer within fifteen (15)
business days of the receipt of notice from Officer that there has been a
Payment, or such earlier time as is requested by Employer. The calculations
under this Agreement will be made in a manner consistent with the requirements
of Code Sections 280G and 4999 and any applicable related regulations and any

 

9

 

--------------------------------------------------------------------------------



related Internal Revenue Service rulings. All fees and expenses of the
Accounting Firm for such determination shall be borne solely by Employer. Any
determination by the Accounting Firm shall be binding upon Employer and Officer.
Any Gross-Up Payment, as determined pursuant to this Agreement shall be paid by
Employer to Officer within five (5) days of the receipt of determination by the
Accounting Firm that such payment is due; provided, however, that all Gross-Up
Payments must be paid no later than the end of the calendar year in which
Officer remits the related taxes. If it is determined that no Excise Tax is
payable to Officer, it shall so indicate to Officer in writing.

 

(b)          Notification to Employer. Officer shall notify Employer in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by Employer of a Gross-Up Payment. Such notice shall be given as
soon as practicable but no later than ten (10) business days after Officer is
informed in writing of such claim and said notice shall advise Employer of the
nature of such claim and the date on which such claim is requested to be paid.
Officer shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which it gives such notice to Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If Employer notifies Officer in writing prior to the expiration
of such period that it desires to contest such claim, Officer shall:

 

 

(i)

give Employer any information reasonably requested relating to such claim;

 

(ii)

take such action in connection with contesting such claim as Employer shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonable selected by Employer;

 

(iii)

cooperate with Employer in good faith in order to effectively contest such
claim; and

 

(iv)

permit Employer to participate in any proceedings relating to such claim;

 

provided, however, that Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with any contest of a claim for payment of the Excise Taxes and Employer shall
indemnify and hold Officer harmless, on an after tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses.

 

Without limitation on the foregoing provisions of this Agreement, Employer shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Officer to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Officer agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as
Employer shall determine; provided, however, that if Employer directs Officer to
pay such claim and sue for a refund, Employer shall advance the amount of such
payment to Officer, on an interest-free basis and shall indemnify and hold
Officer harmless, on an after-tax-basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to

 

10

 

--------------------------------------------------------------------------------



any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Officer with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, Employer’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Officer shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

(c)           Underpayment of Gross-Up Payment. In the event there is an
underpayment of a Gross-Up Payment due to the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination the Accounting
Firm, and Officer thereafter is required to make a payment of any Excise Tax,
the Accounting Firm will determine the amount of any such underpayment that has
occurred and such amount will be promptly paid by Employer to or for the benefit
of Officer.

 

(d)          Refund of Gross-Up Payment. If, after the receipt by Officer of an
amount advanced by Employer pursuant to this Agreement, Officer becomes entitled
to receive any refund with respect to such claim, Officer shall subject to
Employer’s complying with the requirements of Paragraph (b) above, promptly pay
to Employer the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
Officer of an amount advanced by Employer pursuant to Paragraph (b) above, a
determination is made that Officer shall not be entitled to any refund with
respect to such claim and Employer does not notify Officer in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of a Gross-Up Payment required to be paid.

 

10.        Specified Employee. If Officer is a Specified Employee on his
separation from service, payments under Sections 3 and 4 of this Agreement shall
be delayed until the six (6) month anniversary of Officer’s separation from
service date. For purposes of this Agreement, “Specified Employee” means an
Officer who on the date of his separation from service is a Key Employee of
Employer provided that Employer is publicly traded on an established securities
market. “Key Employee” means an Officer who meets the requirements of Code
section 416(i)(1)(A)(i), (ii), or (iii) applied in accordance with the
regulations thereunder and disregarding Code section 416(i)(5). “Compensation”
for purposes of identifying the Key Employee is defined according to Treasury
Regulation section 1.415(c)-2(a) applied without regard to the safe harbor
provided in Treasury Regulation section 1.415(c)-2(d), the special timing rules
provided in Treasury Regulation section 1.415(c)-2(e), and the special rules
provided in Treasury Regulation section 1.415(c)-2(g).

 

11.          Litigation Expenses. Employer agrees to pay promptly as incurred,
to the full extent permitted by law, all legal fees and expenses which Officer
may reasonably incur as a result of any contest (regardless of the outcome
thereof unless a court of competent jurisdiction determines that Officer acted
in bad faith in initiating the contest) brought by Employer, Officer or others
concerning the validity or enforceability of, or liability under, the Change in
Control of Employer provision of this Agreement or amendments thereto, or any
guarantee of performance thereof (including as a result of any contest by
Officer about the amount of any payment pursuant to the Change in Control
provision or its amendments), plus in each case interest on any

 

11

 

--------------------------------------------------------------------------------



delayed payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A); provided however, that the reasonableness of the fees and
expenses must be determined by a court of competent jurisdiction.

 

 

12.

Emergency Economic Stabilization Act of 2008 (“EESA”).

 

(a)         For purposes of this Section 12, a parachute payment is defined in
Q&A 3 of Notice 2008-TAAP as any payment in the nature of compensation paid on
account of an applicable severance of employment to the extent that the
aggregate present value of such payments equals or exceeds an amount equal to
three times the base amount. A parachute payment shall be interpreted in a
manner that is consistent with Notice 2008-TAAP, Notice 2008-94 and all other
current or future guidance issued pursuant to Section 111(b)(2)(C) of EESA or
Section 280G(e) of the Internal Revenue Code of 1986, as amended (“Code”).

 

(b)          To the extent that any payment under this Agreement would be
forfeited as a prohibited parachute payment under Section 111(b)(2)(C) of EESA,
Employer agrees to pay Officer an additional payment equal to the forfeited
payment plus one dollar, on July 1, 2012, or if later, the earliest date when
Section 111(b)(2)(C) of EESA no longer prohibits such payment. Such payment
shall be made in a single lump sum in cash, without interest. Officer may be
entitled to severance payments from multiple agreements and plans. Employer, it
its sole discretion, shall determine which payments shall be delayed.
Notwithstanding anything in this paragraph to the contrary, the additional
amounts due under this Agreement shall not be paid if the Treasury Department or
other governmental agency issues guidance subsequent to the date of this
Agreement that would prohibit such payment.

 

 

13.

Miscellaneous.

 

(a)           Waiver.   A waiver by any party of any of the terms and conditions
of this Agreement in any instance shall not be deemed or construed to be a
waiver of such terms and conditions for the future, or of any subsequent breach
thereof.

 

(b)           Severabilitv.   If any provision of this Agreement, as applied to
any circumstances, shall be adjudged by a court to be void and unenforceable,
the same shall in no way affect any other provision of this Agreement or the
applicability of such provision to any other circumstances.

 

(c)           Amendment.   This Agreement may not be varied, altered, modified,
changed, or in any way amended except by an instrument in writing, executed by
the parties hereto or their legal representatives.

 

(d)           Nonassignabilitv of Payments.    Neither Officer nor his estate
shall have any right to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the right thereto
are expressly declared to be nonassignable and nontransferable.

 

(e)           Binding Effect.   This Agreement shall be binding upon and inure
to the benefit of Officer (and his personal representative), Employer and any
successor organization or organizations which shall succeed to substantially all
of the business and property of Employer,

 

 

12

 

--------------------------------------------------------------------------------



whether by means of merger, consolidation, acquisition of all or substantially
all of the assets of Employer or otherwise, including by operation of law.

 

(f)           Governing Law.   This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia, whether statutory
or decisional, applicable to agreements made and entirely to be performed within
such state and such provisions of federal law as may be applicable. Venue for
any dispute arising hereunder shall lie exclusively in the state or federal
courts located in or having jurisdiction over the City of Norfolk, Virginia, or
where Employer is headquartered.

 

(g)           Assignment. Officer shall not have the right to transfer or assign
any or all of his rights or interest hereunder. Pursuant to the provisions of
Section 3(b) hereof, Officer agrees that should Employer convey all or
substantially all of Employer’s assets to a third-party, which assets include
this Agreement, that Employer may assign this Agreement to such third-party
without the prior consent of Officer, and, further, that such assignment shall
be deemed to be undertaken with Officer’s consent with regard to the
third-party.

 

(h)         Background, Enumerations and Headings. The background, enumerations
and headings contained in this Agreement are for convenience of reference only
and are not intended to have any substantive significance in interpreting this
Agreement.

 

(i)            Gender and Number. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include neuter
or feminine gender and vice versa.

 

 

[Signature Page Follows]

 

13

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Daniel B. Berry

 

 

/s/ Daniel B. Berry (SEAL)

 

Date: December 31, 2008

 

Hampton Roads Bankshares, Inc.,

a Virginia corporation

 

 

By:

/s/ Jack W. Gibson

(SEAL)

 

Jack W. Gibson, Vice-Chairman,

 

President and Chief Executive Officer

 

Date: December 31, 2008

 

 

 

 

 

 

 

 

 

14

 

 